Citation Nr: 1501314	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure.

2. Entitlement to service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to exposure to Agent Orange exposure.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the claim to reopen.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

Of note is that the Board has recharacterized the squamous cell carcinoma issue as one of residuals of squamous cell carcinoma of the left tonsillar fossa at this time because the cancer previously manifested by the Veteran resolved before he filed the instant claim, leaving only residuals during its pendency. 

Lastly, it is noted that, in July 2009, the Veteran filed an informal claim to reopen the issue of entitlement to service connection for PTSD (along with the claim involving squamous cell carcinoma.)  However, the March 2010 rating decision did not adjudicate the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.  In October 2011, the Veteran again filed a claim to reopen.  In a May 2012 Deferred Rating Decision, RO personnel requested that a VA examination be scheduled for the Veteran on the nature and etiology of any PTSD pursuant to current regulations.  See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  However, it is not clear from a review of the claims file whether this examination has occurred or that any rating decision(s) on the Veteran's claim to reopen the issue of entitlement to service connection for PTSD was issued.  This is referred to the AOJ for appropriate action.

(The issue of entitlement to service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.)



FINDINGS OF FACT

1.  In August 1998, the RO denied the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure.  The Veteran did not perfect a timely appeal. 

2.  Evidence relevant to the Veteran's claim received since the August 1998 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; and, is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying the claim for service connection for squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R.              §§ 20.302, 20.1103 (2014).

2.  Evidence received since August 1998 is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure.  As such, no discussion of VA's duty to notify and assist is necessary.


New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Historically, an August 1998 rating decision denied the Veteran's claim for service connection for squamous cell carcinoma of the left tonsillar fossa.  The Veteran filed a Notice of Disagreement in September 1999.  However, the RO informed the Veteran that it was not timely; consequently, the August 1998 rating decision became final.   See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.  In July 2009 and December 2009, the Veteran filed a request for the claim to be reopened and submitted additional evidence.  A March 2010 rating decision denied the Veteran's claim on the basis of no new and material evidence; specifically, that there was no evidence relating the Veteran's squamous cell carcinoma of the left tonsillar fossa to service or herbicide exposure.  The Veteran then submitted a May 2010 Notice of Disagreement and perfected an appeal in December 2011.  Newly received evidence includes a medical statement by Dr. Margaret L. Cook, N.D., PA-C relating the Veteran's squamous cell carcinoma of the left tonsillar fossa to Agent Orange exposure.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange exposure, is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding de novo review of the issue of service connection for residuals of squamous cell carcinoma of the left tonsillar fossa, to include as due to Agent Orange, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  The Court has held that requirement (C) is a "low threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's service treatment records are silent for any evidence that the Veteran's squamous cell carcinoma of the left tonsillar fossa is related to service or Agent Orange exposure.  However, the evidence of record, particularly the letter by Dr. Margaret Cook, indicates that the Veteran's squamous cell carcinoma of the left tonsillar fossa, as diagnosed in May 1990, may be related to Agent Orange exposure.  The Board finds that this evidence meets the low threshold requirement outlined in McLendon, and a VA opinion is necessary to determine the nature and likely etiology of the Veteran's squamous cell carcinoma of the left tonsillar fossa.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to a VA oncologist to assess the etiology of documented squamous cell carcinoma of the left tonsillar fossa.  The entire claims file, to include a complete copy of the REMAND, must be furnished to the VA oncologist.  

The examiner should provide an opinion, consistent with sound medical principles, addressing the following:

a) whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the left tonsillar fossa was a primary site of cancer or was a secondary site, metastasizing from the Veteran's head and/or neck.  It should be specifically noted whether a primary site was in the lung, bronchus, larynx, or trachea.  An explanation for why the reviewer has arrived at his/her conclusions should be set forth in detail with citations to the record and/or medical authority as necessary to support the opinion.)

b) whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's squamous cell carcinoma of the left tonsillar fossa is related to his period of active service, to include presumed exposure to Agent Orange.

In rendering the requested opinion, the examiner should consider and discuss all pertinent lay and medical evidence, specifically commenting upon the August 2009 private opinion from Dr. Margaret L. Cook, ND, PA-C, at the Missions Accessing God's Network (M.A.G. Net), referenced above, and the Veteran's written statements.

The examiner must explain the rationale for all opinions.

2. Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


